OSCN Case Details                                                                                     Page 1 of 5
           Case 5:21-cv-00007-JD Document 1-1 Filed 01/06/21 Page 1 of 5




The information on this page is NOT an official record. Do not rely on the correctness or completeness of
this information. Verify all information with the official record keeper. The information contained in this report
is provided in compliance with the Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is
governed by this act, as well as other applicable state and federal laws.

   IN THE DISTRICT COURT IN AND FOR OKLAHOMA COUNTY, OKLAHOMA

 Holly Goralewicz, and
 Shawna Burley
       Plaintiff,
 v.                                                        No. CJ-2019-1513
                                                           (Civil relief more than $10,000: OTHER
 STATE OF OKLAHOMA EX REL                                  <..DESCRIPTION OF ACTION..>)
 The Department Of Human
 Services, TANYA MOISER, IN                                Filed: 03/19/2019
 HER INDIVIDUAL AND OFFICIAL CAPACITY,
 CALVIN KELLY, IN HIS INDIVIDUAL
 AND OFFICIAL CAPACITY, AND EUGENE                         Judge: Timmons, Aletia Haynes
 GISSANDANER, IN HIS INDIVIDUAL
 AND OFFICIAL CAPACITY,
       Defendant.


PARTIES
Burley, Shawna, Plaintiff
Gissandaner, Eugene, Defendant
Goralewicz, Holly, Plaintiff
Kelly, Calvin, Defendant
Moiser, Tanya, Defendant
The Department Of Human Services, Defendant



ATTORNEYS
Attorney                                                  Represented Parties
Bushnell, Katherine (Bar #34196)                          Goralewicz, Holly
BUSSETT LEGAL GROUP PLLC                                  Burley, Shawna
2201 N. CLASSEN BLVD.
OKLAHOMA CITY, OK 73106




                                                 EXHIBIT 1
https://www.oscn.net/dockets/GetCaseInformation.aspx?db=oklahoma&number=cj-2019-1...                     1/5/2021
OSCN Case Details                                                                                                Page 2 of 5
           Case 5:21-cv-00007-JD Document 1-1 Filed 01/06/21 Page 2 of 5


 Attorney                                                                    Represented Parties
 BUSSETT, RACHEL L (Bar #19769)                                              Goralewicz, Holly
 2201 N CLASSEN BLVD                                                         Burley, Shawna
 OKLAHOMA CITY, OK 73106


 LANGFORD, JOHN K. F. (Bar #21012)                                           Kelly, Calvin
 ASST. GENERAL COUNSEL                                                       Moiser, Tanya
 DEPT OF HUMAN SERVICES                                                      The Department Of Human Services,
 P.O. BOX 25352                                                              Gissandaner, Eugene
 OKLAHOMA CITY, OK 73125


 WEITMAN, M DANIEL (Bar #17412)                                              Gissandaner, Eugene
 Assistant Atty General                                                      Kelly, Calvin
 Litigation Division                                                         Moiser, Tanya
 313 N.E. 21st Street                                                        The Department Of Human Services,
 OKC, OK 73105



 EVENTS
 None


 ISSUES
For cases filed before 1/1/2000, ancillary issues may not appear except in the docket.



 Issue # 1.               Issue: OTHER <..DESCRIPTION OF ACTION..> (OTHER)
                          Filed By: Goralewicz, Holly
                          Filed Date: 03/19/2019

                          Party Name                    Disposition Information
                                                        Pending.


 DOCKET
 Date              Code                  Description                                                  Count Party Amount

03-19-2019 TEXT                          CIVIL RELIEF MORE THAN $10,000 INITIAL                         1
                                         FILING.

03-19-2019 OTHER                         OTHER <..DESCRIPTION OF ACTION..>

03-19-2019 DMFE                          DISPUTE MEDIATION FEE                                                       $ 7.00

03-19-2019 PFE1                          PETITION                                                                  $ 163.00



                                                                 EXHIBIT 1
https://www.oscn.net/dockets/GetCaseInformation.aspx?db=oklahoma&number=cj-2019-1...                               1/5/2021
OSCN Case Details                                                                      Page 3 of 5
           Case 5:21-cv-00007-JD Document 1-1 Filed 01/06/21 Page 3 of 5


Date       Code           Description                                   Count Party Amount

03-19-2019 PFE7          LAW LIBRARY FEE                                                   $ 6.00

03-19-2019 OCISR         OKLAHOMA COURT INFORMATION SYSTEM                                $ 25.00
                         REVOLVING FUND

03-19-2019 OCJC          OKLAHOMA COUNCIL ON JUDICIAL                                      $ 1.55
                         COMPLAINTS REVOLVING FUND

03-19-2019 OCASA         OKLAHOMA COURT APPOINTED SPECIAL                                  $ 5.00
                         ADVOCATES

03-19-2019 SSFCHSCPC     SHERIFF'S SERVICE FEE FOR COURTHOUSE                             $ 10.00
                         SECURITY PER BOARD OF COUNTY
                         COMMISSIONER

03-19-2019 CCADMINCSF COURT CLERK ADMINISTRATIVE FEE ON                                    $ 1.00
                      COURTHOUSE SECURITY PER BOARD OF
                      COUNTY COMMISSIONER

03-19-2019 CCADMIN0155 COURT CLERK ADMINISTRATIVE FEE ON $1.55                             $ 0.16
                       COLLECTION

03-19-2019 SJFIS         STATE JUDICIAL REVOLVING FUND -                                   $ 0.45
                         INTERPRETER AND TRANSLATOR SERVICES

03-19-2019 DCADMIN155 DISTRICT COURT ADMINISTRATIVE FEE ON                                 $ 0.23
                      $1.55 COLLECTIONS

03-19-2019 DCADMIN05     DISTRICT COURT ADMINISTRATIVE FEE ON $5                           $ 0.75
                         COLLECTIONS

03-19-2019 DCADMINCSF DISTRICT COURT ADMINISTRATIVE FEE ON                                 $ 1.50
                      COURTHOUSE SECURITY PER BOARD OF
                      COUNTY COMMISSIONER

03-19-2019 CCADMIN04     COURT CLERK ADMINISTRATIVE FEE ON                                 $ 0.50
                         COLLECTIONS

03-19-2019 LTF           LENGTHY TRIAL FUND                                               $ 10.00

03-19-2019 SMF           SUMMONS FEE (CLERKS FEE)                                         $ 10.00

03-19-2019 EAA           ENTRY OF APPEARANCE BY RACHEL BUSSETT,
                         ATTORNEY FOR PLAINTIFFS
                         Document Available (#1042942963) TIFF
                            PDF

03-19-2019 P             PETITION
                         Document Available (#1043157431)   TIFF
                            PDF



                                        EXHIBIT 1
https://www.oscn.net/dockets/GetCaseInformation.aspx?db=oklahoma&number=cj-2019-1...     1/5/2021
OSCN Case Details                                                                      Page 4 of 5
           Case 5:21-cv-00007-JD Document 1-1 Filed 01/06/21 Page 4 of 5


Date       Code           Description                                   Count Party Amount

03-19-2019 TEXT          OCIS HAS AUTOMATICALLY ASSIGNED JUDGE
                         TIMMONS, ALETIA HAYNES TO THIS CASE.

03-19-2019 ACCOUNT       RECEIPT # 2019-4563868 ON 03/19/2019.
                         PAYOR: RACHEL BUSSETT /BUSSETT LEGAL
                         GROUP PLLC TOTAL AMOUNT PAID: $ 242.14.
                         LINE ITEMS:
                         CJ-2019-1513: $173.00 ON AC01 CLERK FEES.
                         CJ-2019-1513: $6.00 ON AC23 LAW LIBRARY FEE
                         CIVIL AND CRIMINAL.
                         CJ-2019-1513: $1.66 ON AC31 COURT CLERK
                         REVOLVING FUND.
                         CJ-2019-1513: $5.00 ON AC58 OKLAHOMA
                         COURT APPOINTED SPECIAL ADVOCATES.
                         CJ-2019-1513: $1.55 ON AC59 COUNCIL ON
                         JUDICIAL COMPLAINTS REVOLVING FUND.
                         CJ-2019-1513: $7.00 ON AC64 DISPUTE
                         MEDIATION FEES CIVIL ONLY.
                         CJ-2019-1513: $0.45 ON AC65 STATE JUDICIAL
                         REVOLVING FUND, INTERPRETER SVCS.
                         CJ-2019-1513: $2.48 ON AC67 DISTRICT COURT
                         REVOLVING FUND.
                         CJ-2019-1513: $25.00 ON AC79 OCIS REVOLVING
                         FUND.
                         CJ-2019-1513: $10.00 ON AC81 LENGTHY TRIAL
                         FUND.
                         CJ-2019-1513: $10.00 ON AC88 SHERIFF’S
                         SERVICE FEE FOR COURT HOUSE SECURITY.

05-23-2019 NO            NOTICE OF ADDRESS CHANGE
                         Document Available (#1043898568)   TIFF
                            PDF

09-17-2019 AMP           FIRST AMENDED PETITION
                         Document Available (#1044435931)   TIFF
                             PDF

05-01-2020 EAA           ENTRY OF APPEARANCE KATHERINE
                         BUSHNELL AS ATTORNEY FOR PLAINTIFFS
                         Document Available (#1046215132) TIFF
                            PDF

10-09-2020 MOAW          MOTION TO WITHDRAW AS ATTORNEY
                         Document Available (#1047840119) TIFF
                            PDF




                                        EXHIBIT 1
https://www.oscn.net/dockets/GetCaseInformation.aspx?db=oklahoma&number=cj-2019-1...     1/5/2021
OSCN Case Details                                                                      Page 5 of 5
           Case 5:21-cv-00007-JD Document 1-1 Filed 01/06/21 Page 5 of 5


Date       Code           Description                                   Count Party Amount

12-03-2020 SMF           SUMMONS FEE (CLERKS FEE)X4                                       $ 40.00

12-03-2020 ACCOUNT       RECEIPT # 2020-4911878 ON 12/03/2020.
                         PAYOR: BUSSETT LEGAL GROUP, PLLC TOTAL
                         AMOUNT PAID: $ 40.00.
                         LINE ITEMS:
                         CJ-2019-1513: $40.00 ON AC01 CLERK FEES.

12-28-2020 EAA           SPECIAL ENTRY OF APPEARANCE
                         Document Available (#1048443392) TIFF
                            PDF

12-30-2020 SPAPP         SPECIAL ENTRY OF APPEARANCE
                         Document Unavailable (#1048106718)




                                        EXHIBIT 1
https://www.oscn.net/dockets/GetCaseInformation.aspx?db=oklahoma&number=cj-2019-1...     1/5/2021
